NEWMAN, Senior Judge,
concurring1:
Having authored what is viewed by some as the leading opinion by this court on the issue of judicial discretion, see Johnson v. United States, 898 A.2d 854 (D.C.1979), and having written often on the issue of our measure of appellate review, see, e.g., Davis v. United States, 564 A.2d 31 (D.C.1989) (en banc); United States v. Felder, 548 A.2d 57 (D.C.1988), and most recently in Porter v. United States, 37 A.3d 251, 268 (D.C.2012) (Newman, J., dissenting), I am constrained to pen a word on the issue of our measure of *949review, in addition to joining the court’s opinion.
The court’s opinion correctly cites our various prior holdings on our measure of review of a trial court’s finding that the defendant is competent. We have said our review is of a ruling made by a trial court vested with “wide discretion” in determining competence to stand trial. Holmes v. United States, 407 A.2d 705, 706 (D.C.1979) (citing Clyburn v. United States, 381 A.2d 260 (D.C.1977) cert. denied, 435 U.S. 999, 98 S.Ct. 1656, 56 L.Ed.2d 90 (1978)). On other occasions we have said competency determinations are discretionary rulings not to be set aside unless “clearly arbitrary or erroneous.” Bennett v. United States, 400 A.2d 322, 325 (D.C.1979). We expounded further on Bennett in Wallace v. United States, 936 A.2d 757, 763 n. 11 (D.C.2007), where we said:
“A finding of competency will not be set aside upon review unless it is clearly arbitrary or erroneous.” Bennett, 400 A.2d at 325 (internal quotation marks and citation omitted). The “clearly erroneous” standard applies because a trial court’s competency determination is largely a factual determination, see United States v. Izquierdo, 448 F.3d 1269, 1278 (11th Cir.2006) (“A [trial] court’s competency determination is primarily factual in nature.”) and United States v. Villegas, 899 F.2d 1324, 1341 (2d Cir.1990) (“A defendant’s competence to stand trial is a question of fact....”), which must be accorded “great deference.” Bennett, 400 A.2d at 325.
I respectfully submit that our review is neither of a determination committed to the discretion of the trial court, see Johnson, supra, 398 A.2d 354, nor a finding of fact subject to review by us pursuant to D.C.Code § 17-305(a) (when tried by the court, “the judgment may not be set aside except for errors of law” or unless “the judgment is plainly wrong or without evidence to support it.”). Rather, the issue being reviewed is a mixed question of law and fact as elucidated, among other places, in Davis, supra, 564 A.2d 31 and Felder, supra, 548 A.2d 57. This court should so recognize and review competency determinations as such pursuant to the strictures of Davis.2 I recognize, however, that we as a division cannot do so in the face of our precedents, flawed though I submit they are.

. Judges Glickman and Fisher join in this concurrence.


. The trial court is, of course, vested with discretion in the procedure it utilizes to comply with the mandate of the Incompetent Defendants Criminal Commitment Act. See, e.g., Clybum, supra.